NUMBER 13-21-00211-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


ROBERTO TLALOLINI,                                                      Appellant,

                                             v.

REMAX ELITE AND VICTOR F. MARTINEZ,                                     Appellees.


                 On appeal from County Court of Law No. 6
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
         Memorandum Opinion by Chief Justice Contreras

      Appellant Roberto Tlalolini attempted to appeal the trial court’s order granting

appellee ReMax Elite’s (ReMax) motion for summary judgment in this breach of contract

case. Upon review of the documents before the Court, it appeared that the order from

which this appeal was taken was not a final appealable order. “An order or judgment is
not final for purposes of appeal unless it actually disposes of every pending claim and

party or unless it clearly and unequivocally states that it finally disposes of all claims and

all parties.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001). Victor F.

Martinez and ReMax are both listed as plaintiffs in the underlying cause, but the trial

court’s order only granted summary judgment as to ReMax.

       The Clerk of this Court notified appellant of this defect so that steps could be taken

to correct the defect, if it could be done. See TEX. R. APP. P. 42.3. Appellant was advised

that, if the defect was not corrected within ten days from the date of receipt of this notice,

the appeal would be dismissed for want of jurisdiction. See id. R. 42.3(a). Appellant did

not respond to the Court’s notice.

       Absent an appealable interlocutory order or final judgment, this Court has no

jurisdiction over this appeal. See Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex.

2007); Lehmann, 39 S.W.3d at 195. The Court, having considered the documents on file

and appellant’s failure to correct the defect in this matter, is of the opinion that the appeal

should be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Accordingly, the

appeal is dismissed for want of jurisdiction. See id. R. 42.3(a), (c).


                                                                 DORI CONTRERAS
                                                                 Chief Justice

Delivered and filed on the
24th day of March, 2022.




                                              2